Notice of Pre-AIA  or AIA  Status
1.    The present application is being examined under the pre-AIA  first to invent provisions. 
                                                  DETAILED ACTION
   2.        Claims 26-42 are presented for the examination. 
 
3.  Claim Rejections - 35 USC § 101 2. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
4. Claims 26-42  are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more.
5.  The limitations for “collecting at least one input corresponding to one or more events associated with an operating environment of the computing device” that, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components,  and “obtaining priorities associated with a plurality of active processing elements” under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and 
            This judicial exception is not integrated into a practical application. The claim recites the following additional elements “an active ontology of an intelligent automated assistant, each active processing element being configured to perform one or more actions responsive to receiving one or more inputs of the collected at least one input; processing, based on the obtained priorities, the collected at least one input using the plurality of active processing elements; identifying at least one action based on results of the plurality of active processing elements processing the collected at least one input; and executing the identified at least one action ” do nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and outputting the results of the abstract idea.  See MPEP 2106.05(g).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application.  See MPEP 2106.05(d).  Thus, the claim is not patent eligible.
 

Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.
 
6. Claims 26, 27, 31, 39, 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Provost (US 20040068476 A1) in view of Miller (US 20040030531 A1).
              As to claim 26, Provost teaches obtaining priorities associated with a plurality of active processing elements( rank[obtain priorities] the solutions[active processing elements] based on, e.g., information regarding the attributes of the KD procedures/operators in the respective solutions (processes) from the ontology, para[0055], ln 7-10/ the ranking[ obtain priorities] of the valid KD processes/plans/solutions[active processing elements] is performed based on the results of the timing of the execution of each such plan/solution,  the quicker the execution of the plan/solution, the higher the ranking score[priorities] . Of course, it is possible to rank  the valid KD processes/plans/solutions based on the slowest-first execution plan/solution( para[0076], ln 11-30/ the individual plan/solution entries in FIG. 14, the plans/solutions are being provided in a different order and rank, and thus the exemplary embodiment of the IDEA traded off the accuracy for a better expected speed, with plan # 90 being at the top of the list of the plans/solutions (i.e., being ranked the highest)[priority], para[0090],ln 10-15),  a plurality of active processing elements included in an active ontology of an intelligent automated assistant( ontology describing the relevant KD procedures/operators which can preferably be used by the system and process of the present invention. It should be noted that the KD process can also be referred to herein as a solution, para [0057], ln 1-15/ KD procedures/operators defined by the ontology (step 265)…Also, one or more solutions, each composed of one or more KD procedures/operators, para [0054], ln 16-30/ FIG. 4A shall be referred to herein below as an Intelligent Knowledge Discovery Electronic Assistant ("IDEA"). As shown in FIG. 4A, the IDEA configures the processing device 100, para[0053], ln 10-25/ As shown in FIG. 4B, the IDEA then can search for the KD procedures/operators (e.g., the processes resulting in the desired type of a model from the provided data) within the overall design-space of possible KD procedures/operators defined by the ontology (step 265), para[0054], ln 10-23) , each active processing element being configured to perform one or more actions responsive to receiving one or more inputs of the collected at least one input( certain information regarding operators which are usable for the knowledge discovery from the data[input] is received. The solutions are then generated, with each solution including at least one of the operators. An ability is facilitated to select at least one solution so as to execute one or more procedures [one or more actions] on the data, para [0019], ln 3015/ particular KD procedure which would work well with the user-selected data [collected at least one input], para [0017], ln 12-17/ user to provide the additional start-state information and goal-state information in step 260 of FIG. 4B. The goal-state information can preferably be the type of information/model [collected at least one input] the user wishes to extract, as well as other desiderata (e.g., speed, accuracy, cost-sensitivity, comprehensibility, etc.). As shown in FIG. 4B, the IDEA then collected at least one input]( from the provided data) within the overall design-space of possible KD procedures/operators defined by the ontology (step 265), para[0054], ln 6-20) ; processing, based on the obtained priorities, the collected at least one input using the plurality of active processing elements( this ranking procedure may use a heuristic function to rank[priorities] the solutions based on, e.g., information regarding the attributes of the KD procedures/operators in the respective solutions (processes) from the ontology, the user-supplied goal-state information as defined by weights and the input by the user, etc. (step 270 of FIG. 4B). The output of the heuristic ranking block 220 is a ranked collection [priorities] of the valid KD processes 230. Thereafter, in step 275 of FIG. 4B, the user can select any number of the solutions from within the ranked list [priorities]. In step, 280, the KD process(es) of the selected solution(s) can then be executed using, e.g., a library of the KD operator(s) or algorithm(s), para[0055], ln 1-9/ An ability is facilitated to select at least one solution so as to execute one or more procedures[one or more actions] on the data, para[0019], ln 3-15/ the individual plan/solution entries in FIG. 14, the plans/solutions are being provided in a different order and rank, and thus the exemplary embodiment of the IDEA traded off the accuracy for a better expected speed, with plan # 90 being at the top of the list of the plans/solutions (i.e., being ranked the highest)[ priorities], para[0090], ln 10-15/ Fig. 14/ processing, based on the obtained priorities, the collected at least one input using the plurality of active processing elements since the solutions[active processing elements] is selected to execute from the ranked list which has highest rank[ priorities] on the top and  to low rank, Fig. 14 shows the ranked list from highest rank to lowest ranks as described above ).
 Provost does  not explicitly  teach collecting at least one input corresponding to one or more events associated with an operating environment of the computing device, identifying at least one action based on results of the plurality of active processing elements processing the collected at least one input; and executing the identified at least one action. However, Miller teaches collecting at least one input corresponding to one or more events associated with an operating environment of the computing device (the effectors 26 can also assume a wide variety of forms. Examples of applicable effectors 26 include computers [operating environment], para [0019]/ the system 20 includes one or more controllers 22, a plurality of sensors 24, and one or more effectors 26 …the sensors 24 actively and/or passively monitor daily activities [events] of an actor or user 28 or their environment (including other humans, animals, etc.). Information or data from the sensors 24 is signaled to the controller 22. The controller 22 processes the received information and, in conjunction with architecture features described below, assesses the actor's 28 actions or situation (or the actor's 28 environment 30) [environment], and performs [operation] response planning task in which an appropriate response based upon the assessed situation is generated. Based upon this selected response[input], the controller 22 signals the effector 26 that in turn carries out the planned response relative to the actor 28 or any other interested party (or caregiver) depending upon the particular situation, para[0017], ln 3-17), identifying at least one action based on results of the plurality of active processing elements processing the collected at least one input, executing the identified at least one action ( In short, response planner layer agents need only maintain "ontological purity"[ontology] in their communications with other agents[processing elements]. This same preferred feature holds true for agents that can reason over multiple 
/At step 136, the "response coordinator" agent [processing element] recognizes [processing] that other devices or activities [input] in the home may impede the actor's ability to hear the phone ring or the subsequent conversation if the house is too noisy. In light of this determination [identifying], the "response coordinator" agent, at step 138, decides [identifying] to reduce [action] other sounds in the home. For example, at step 140, the "response coordinator" agent prompts the "TV" agent to mute [executing] the television, executing the identified at least one action (The "TV" agent, in turn, utilizes an IR control signal (akin to a remote control) to mute [executing] the television at step 142, para [0070]).
               It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Provost with Miller to incorporate the feature of collecting at least one input corresponding to one or more events associated with an operating environment of the computing device, identifying at least one action based on results of the plurality of active processing elements processing the collected at least one input; and executing the identified at least one action because this provides general in-home monitoring, reminding, integration, and management of in-home automation devices (e.g., integration of home comfort devices, vacation planning, food ordering, etc.). 
         As to claim 27, Miller teaches collecting at least one input comprises: receiving the at least one input via one or more sensors distributed in the operating environment of the computing device (para [0017], In 1-20).
As to claim 31, Provost teaches based on the obtained priorities, the collected at least one input using the plurality of active processing elements comprises: processing the collected at least one input in accordance with an order of priority associated with the plurality of active processing elements, wherein the order of priority is from highest priority to the lowest priority (para [0019], ln 3-15/para [0090], ln 10-15/ Fig. 14).  
           As to claims 39, 40, they are rejected for the same reason as claim 26 above.
7. Claims 32, 33, 34, 35, 36, 37, 38, 39, 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable  over Provost(US 20040068476 A1) in view of Miller(US 20040030531 A1) and further in view of Nishimura(US 20020078257 Al). 
               As to claim 32, Nishimura teaches processing the collected at least one input in accordance with an order of priority associated with the plurality of active processing elements comprises: for each active processing element of the plurality of active processing elements, processing the collected at least one input using a plurality of rules of the corresponding active processing element in accordance with an order of priority associated with the plurality of rules (A priority level is assigned to each of the tasks as described above based on the priority of execution. A process that is strongly required to be executed in real time is included in a higher priority task. When activation of a task, which is not active, is requested, the RTOS activates the task if the priority level of the task is higher than the priority level of an active task, para [0006], In 7-20). 
          It would have been obvious to one of the ordinary skill in the art before the effective filling of the claimed invention was made to modify the teaching of Provost  with  Miller to 
           As to claim 33, Nishimura teaches each rule of the plurality of rules comprises a condition and an associated action (para [0006], In 7-20). 
           As to claim 34, Nishimura teaches wherein processing the collected at least one input using a plurality of rules comprises: determining whether the collected at least one input match with a condition associated with each rule of the plurality of rules (para [0036]). . 
            As to claim 35, Nishimura teaches processing, based on the obtained priorities, the collected at least one input using the plurality of active processing elements comprises: sharing information among at least two of the plurality of active processing elements (para [0038], In 1- 10).
              As to claim 36, Nishimura teaches sharing information among at least two of the plurality of active processing elements comprises: propagating information from a first 
              As to claim 37, Nishimura teaches the plurality of active processing elements is associated with a specific context (para [0006], In 6-15). 
             As to claim 38, Nishimura teaches identifying at least one action based on the processing results of the collected at least one input comprises: identifying, based on the processing results, one or more actions associated with valid conditions (para [0019]). 
             
8. Claims 28, 29, 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Provost (US 20040068476 A1) in view of Miller (US 20040030531 A1) and further in view of Kennewick (US 20040193420 Al). 
             As to claim 28, Provost teaches do not teach receiving the at least one input via a multimodal user interface. However, Kennewick teaches receiving the at least one input via a multimodal user interface( The invention can provide an operator or other occupant of a vehicle with an interactive location sensitive shopping list or a location and time sensitive task reminder list using the natural language speech interface, para[0070], In 1-7). 
                 It would have been obvious to one of the ordinary skill in the art before the effective filling of the claimed invention was made to modify the teaching of Provost and Miller with Kennewick to incorporate the feature of receiving the at least one input via a multimodal user interface because this allows mobile users to ask natural language speech 
                As to claim 29, Kennewick teaches the at least one action comprises at least one of: activity recognition, time recognition, natural language processing, reactive activity execution, rule-based planning, automated scheduling, task automation, temporal constraint management, and service brokering (para[0070], In 1-10) for the same reason as claim 28 above.
                 As to claim 30, Kennewick teaches least one input is tagged with an associated context and a current execution pass (para [0033]) for the same reason as claim 28 above. 
9. Claims 41, 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Provost (US 20040068476 A1) in view of Miller (US 20040030531 A1) and further in view of Dellarocas (US 6370681 Bl). 
                 As to claim 41,  Provost and Miller do not teach the plurality of active processing elements included in the active ontology are arranged in an ontology- like manner such that each active processing element of the plurality of active processing elements is communicatively coupled to at least one other active processing element. However, Dellarocas teaches the plurality of active processing elements included in the active ontology are arranged in an ontology-like manner such that each active processing element of the plurality of active processing elements is communicatively coupled to at least one other active processing element! once at the decomposition parent level. For example, in FIG. 6, the pipe transfer activity 170 has several activities and dependencies 
           It would have been obvious to one of the ordinary skill in the art before the effective filling of the claimed invention was made to modify the teaching of Provost and Miller with Dellarocas to incorporate the feature of the plurality of active processing elements Included in the active ontology are arranged in an ontology-like manner such that each active processing element of the plurality of active processing elements is communicatively coupled to at least one oilier active processing element because this provides a mechanism for easily integrating existing software components into new applications. 
            As to claim 42, Dellarocas teaches active processing elements that are communicatively coupled share processing results with one another (col 18, in 25-35) for the same reason as to claim 41 above.
                                      Response to the argument: 
10. Applicant amendment filed on 09/07/2021 has been considered but they are not persuasive: 
Applicant argued in substance that: 
(1) “Haigh in view of Mora fails to disclose or suggest “obtaining priorities associated with a plurality of active processing elements include in an active ontology of an intelligent 
(2) “Haigh in view of Mora fails to disclose or suggest “identifying at least one action based on results of active processing elements processing the collected at least one input”.
11. Examiner respectfully disagreed with Applicant's remarks: 
              As to the point (1), Provost teaches rank[ obtaining priorities] the solutions[active processing elements] based on, e.g., information regarding the attributes of the KD procedures/operators in the respective solutions (processes) from the ontology, para[0055], ln 7-10/ the ranking[priorities] of the valid KD processes/plans/solutions[active processing elements] is performed based on the results of the timing of the execution of each such plan/solution,  the quicker the execution of the plan/solution, the higher the ranking score[priorities] . Of course, it is possible to rank  the valid KD processes/plans/solutions based on the slowest-first execution plan/solution( para[0076], ln 11-30/ the individual plan/solution entries in FIG. 14, the plans/solutions are being provided in a different order and rank, and thus the exemplary embodiment of the IDEA traded off the accuracy for a better expected speed, with plan # 90 being at the top of the list of the plans/solutions (i.e., being ranked the highest)[priority], para[0090],ln 10-15),  a plurality of active processing elements included in an active ontology of an intelligent automated assistant( ontology describing the relevant KD procedures/operators which can preferably be used by the system and process of the present invention. It should be noted that the KD process can also be referred to herein as a solution, para [0057], ln 1- KD procedures/operators defined by the ontology (step 265)…Also, one or more solutions, each composed of one or more KD procedures/operators, para [0054], ln 16-30/ FIG. 4A shall be referred to herein below as an Intelligent Knowledge Discovery Electronic Assistant ("IDEA"). As shown in FIG. 4A, the IDEA configures the processing device 100, para[0053], ln 10-25/ As shown in FIG. 4B, the IDEA then can search for the KD procedures/operators (e.g., the processes resulting in the desired type of a model from the provided data) within the overall design-space of possible KD procedures/operators defined by the ontology (step 265), para[0054], ln 10-23) , each active processing element being configured to perform one or more actions responsive to receiving one or more inputs of the collected at least one input( certain information regarding operators which are usable for the knowledge discovery from the data[input] is received. The solutions are then generated, with each solution including at least one of the operators. An ability is facilitated to select at least one solution so as to execute one or more procedures [one or more actions] on the data, para [0019], ln 3015/ particular KD procedure which would work well with the user-selected data [collected at least one input], para [0017], ln 12-17/ user to provide the additional start-state information and goal-state information in step 260 of FIG. 4B. The goal-state information can preferably be the type of information/model [collected at least one input] the user wishes to extract, as well as other desiderata (e.g., speed, accuracy, cost-sensitivity, comprehensibility, etc.). As shown in FIG. 4B, the IDEA then can search for the KD procedures/operators (e.g., the processes resulting in the desired type of a model[collected at least one input]( from the provided data) within the overall design-space of possible KD procedures/operators defined by the ontology (step 265), para[0054], ln 6-20) ; processing, based on the obtained priorities, the collected at least one input using the plurality of active processing elements( this ranking procedure may use a heuristic function to rank[priorities] the solutions based on, e.g., information regarding the attributes of the KD procedures/operators in the respective solutions (processes) from the ontology, the user-supplied goal-state information as defined by weights and the input by the user, etc. (step 270 of FIG. 4B). The output of the heuristic ranking block 220 is a ranked collection [priorities] of the valid KD processes 230. Thereafter, in step 275 of FIG. 4B, the user can select any number of the solutions from within the ranked list [priorities]. In step, 280, the KD process(es) of the selected solution(s) can then be executed using, e.g., a library of the KD operator(s) or algorithm(s), para[0055], ln 1-9/ An ability is facilitated to select at least one solution so as to execute one or more procedures[one or more actions] on the data, para[0019], ln 3-15/ the individual plan/solution entries in FIG. 14, the plans/solutions are being provided in a different order and rank, and thus the exemplary embodiment of the IDEA traded off the accuracy for a better expected speed, with plan # 90 being at the top of the list of the plans/solutions (i.e., being ranked the highest)[ priorities], para[0090], ln 10-15/ Fig. 14/ processing, based on the obtained priorities, the collected at least one input using the plurality of active processing elements since the solutions[active processing elements] is selected to execute from the ranked list which has highest rank[ priorities] on the top and  to low rank as described above  ).
             As to the point (2), Miller teaches the effectors 26 can also assume a wide variety of forms. Examples of applicable effectors 26 include computers [operating environment], para [0019]/ the system 20 includes one or more controllers 22, a plurality of sensors 24, and one or more effectors 26 …the sensors 24 actively and/or passively events] of an actor or user 28 or their environment (including other humans, animals, etc.). Information or data from the sensors 24 is signaled to the controller 22. The controller 22 processes the received information and, in conjunction with architecture features described below, assesses the actor's 28 actions or situation (or the actor's 28 environment 30) [environment], and performs [operation] response planning task in which an appropriate response based upon the assessed situation is generated. Based upon this selected response[input], the controller 22 signals the effector 26 that in turn carries out the planned response relative to the actor 28 or any other interested party (or caregiver) depending upon the particular situation, para[0017], ln 3-17), identifying at least one action based on results of the plurality of active processing elements processing the collected at least one input, executing the identified at least one action ( In short, response planner layer agents need only maintain "ontological purity"[ontology] in their communications with other agents[processing elements]. This same preferred feature holds true for agents that can reason over multiple layers in the reasoning architecture. "Ontological purity" means that the ontology defines concepts that can be shared or inspected between agents, para[0035], ln 3-10) 
/At step 136, the "response coordinator" agent [processing element] recognizes [processing] that other devices or activities [input] in the home may impede the actor's ability to hear the phone ring or the subsequent conversation if the house is too noisy. In light of this determination [identifying], the "response coordinator" agent, at step 138, decides [identifying] to reduce [action] other sounds in the home. For example, at step 140, the "response coordinator" agent prompts the "TV" agent to mute [executing] the television, executing the identified at least one action (The "TV" agent, in turn, utilizes executing] the television at step 142, para [0070]).
 
                                                    Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is (571) 272-3767. The examiner can normally be reached on 10-8PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chow, Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free)? /LECHI TRUONG/ Primary Examiner, Art Unit 2194.